[Cite as In re T.P., 2022-Ohio-2995.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY



IN RE:
                                                             CASE NO. 5-21-36
       T.P.,

ABUSED, NEGLECTED AND
DEPENDENT CHILD.                                             OPINION

[FAITH P. - APPELLANT]


IN RE:
                                                             CASE NO. 5-21-37
       G.P.,

NEGLECTED AND DEPENDENT CHILD.                               OPINION

[FAITH P. - APPELLANT]



                Appeals from Hancock County Common Pleas Court
                                 Juvenile Division
                     Trial Court No. 20203021 AND 20203022

                                        Judgments Affirmed

                             Date of Decision: August 29, 2022



APPEARANCES:

        Linda Gabriele for Appellant

        Justin Kahle for Appellee
Case Nos. 5-21-36 and 5-21-37


WILLAMOWSKI, J.

           {¶1} Mother-appellant, Faith P. (“Faith”), appeals the December 8, 2021

decisions of the Hancock County Court of Common Pleas, Juvenile Division,

granting permanent custody of her minor children, G.P. and T.P., to the Hancock

County Job and Family Services (the “agency”). On appeal Faith claims that 1) the

judgment was against the manifest weight of the evidence; 2) the judgment was not

in the children’s best interest; 3) her due process rights were violated; and 4) that

the agency did not make reasonable efforts to find a relative placement. For the

reasons that follow, we affirm.

           {¶2} G.P., born in June 2013, and T.P., born in May 2018, are the minor child

of Faith and Spencer P. (“Spencer”).1 ADoc. 1 and BDoc 1.2 On March 2, 2020,

Faith contacted the Findlay Police Department to report that she discovered bruises

on T.P.’s face and body after she left T.P. in the care of her boyfriend, D.S., on

March 1-2, 2020.           ADoc. 1 and BDoc 1. The department contacted the agency to

come pick up G.P. as T.P. was being taken to the hospital and Faith was to be

arrested upon an outstanding warrant. ADoc. 1 and BDoc 1. The caseworker was

able to place G.P. with James R. (“James”), her maternal grandfather, at that time.

ADoc. 1 and BDoc. 1. T.P. was diagnosed with a radial buckle/break of her left

wrist and a small brain bleed on her right side. ADoc. 1 and BDoc. 1. T.P. was then



1
    Even though Spencer appeared in the cases, Spencer failed to appear at the permanent-custody hearing.
2
    The record for T.P. is identified at ADoc. The record for G.P. is identified as BDoc.

                                                     -2-
Case Nos. 5-21-36 and 5-21-37


taken to Toledo Children’s Hospital for further tests and treatment. ADoc. 1 and

BDoc. 1. Upon her release, she was placed with James as well. Tr. 93.

        {¶3} On March 3, 2020, the agency filed complaints alleging G.P. to be a

neglected and dependent child and T.P. to be an abused, neglected, and dependent

child. ADoc. 1 and BDoc. 1. Following a probable-cause hearing, the trial court

concluded that probable cause existed to believe that G.P. was a neglected and

dependent child and that T.P. was an abused, neglected, and dependent child. ADoc.

8 and BDoc. 7. The trial court found that the agency had made reasonable efforts

to avoid removing the children from their home but it was in their best interest to be

placed in the temporary custody of the agency. ADoc. 8 and BDoc. 7. On March10,

2020, James contacted the Agency and told them that he could not keep T.P. because

she had too many follow up medical appointments at that time and he was unable to

miss that much work and keep his job. Tr. 93. On March 14, 2020, the children

were placed with their paternal aunt and uncle. Tr. 94-95. The agency filed a case

plan for the children on April 6, 2020. ADoc. 18 and BDoc. 16. The plan called

for Faith to 1) participate in a domestic violence victim program and 2) complete a

substance       abuse/mental         health      assessment        and     follow      the     treatment

recommendations.3 ADoc. 18 and BDoc. 16.




3
 Although services were offered to Spencer, we will not be discussing his requirements as he agreed to
permanent custody and is not appealing the trial court’s judgment. A review of the record shows that Spencer
made no progress on his requirements before asking to be removed from the case plan.

                                                    -3-
Case Nos. 5-21-36 and 5-21-37


         {¶4} An adjudication hearing was held on May 21, 2020. ADoc. 25 and

BDoc. 23. The trial court found by clear and convincing evidence that T.P. was an

abused, neglected, and dependent child and that G.P. was a neglected and dependent

child.    ADoc. 25 and BDoc. 23.         The trial court immediately proceeded to

disposition and ordered that the children remain in the temporary custody of the

agency. ADoc. 25 and BDoc. 23. On August 5, 2020, the agency filed an amended

case plan. ADoc. 33 and BDoc. 30. The new case plan required Faith to 1) complete

parenting classes; 2) visit with the children regularly; 3) complete a domestic

violence victim program; and 4) complete a substance abuse/mental health

assessment and follow treatment recommendations. ADoc. 33 and BDoc. 30.

         {¶5} In early June, the paternal aunt and uncle learned that he had cancer and

notified the Agency that they would no longer be able to keep the children. Tr. 96.

The Agency placed the children with a foster family on June 17, 2020. Tr. 97. On

June 24, 2020, James filed motions to intervene in the cases. ADoc. 26 and BDoc.

25. On September 10, 2020, Spencer filed memoranda in opposition to James’

motions to intervene in the cases. ADoc. 35 and BDoc. 33. James filed motions for

legal custody or rights of companionship and visitation on October 28, 2020. ADoc.

37 and BDoc. 36. Following a hearing, the trial court granted James’s motions to

intervene in the cases. ADoc. 39 and BDoc. 38.




                                          -4-
Case Nos. 5-21-36 and 5-21-37


      {¶6} On January 21, 2021, the agency filed a semi-annual review of the case

plan. ADoc. 53 and BDoc. 47. The review noted that Faith had only attended one

session in the domestic violence victims group, but had failed to attend any other

sessions. ADoc. 53 and BDoc. 47. Faith had completed her substance abuse/mental

health issues assessment and had been identified as having an issue with opiates.

ADoc. 53 and BDoc. 47. Although Faith was engaged in services, she had been

advised to complete in-patient treatment and had not done so. ADoc. 53 and BDoc.

47. At that time Faith was attending her visitation with the children and the agency

noted that she was making some progress. ADoc. 53 and BDoc. 47.

      {¶7} The agency filed an approved home study of James’ home on February

5, 2021. ADoc. 58 and BDoc. 53. A hearing on James’ motion for legal custody or

unsupervised visitation was held on January 4, 2021. ADoc. 59 and BDoc. 54.

Following the hearing, the trial court denied the motion for legal custody and the

motion for unsupervised visitation. ADoc. 59 and BDoc. 54.

      {¶8} On July 12, 2021, the agency filed another semi-annual review of the

case plan. ADoc. 61 and BDoc. 56. In the review it was noted that Faith was now

in need of safe, stable and drug-free housing as she was temporarily living with

James. ADoc. 61 and BDoc. 56. The agency noted that although Faith had

attempted to complete parenting classes, she had not successfully completed the

classes. ADoc. 61 and BDoc. 56. Faith also was on probation through Ottawa

County at that time after being discharged from probation in Hancock County due

                                        -5-
Case Nos. 5-21-36 and 5-21-37


to her non-compliance and a lack of motivation. ADoc. 61 and BDoc. 56. Faith

also had not successfully completed her domestic violence classes and would need

to restart the program due to lack of attendance. ADoc. 61 and BDoc. 56. The

agency did note that Faith had made some progress in her drug treatment program

due to her completing a program at the WORTH Center and also was continuing to

keep contact with the children, even while incarcerated. ADoc. 61 and BDoc. 56

Overall the agency determined that neither Faith nor James had made sufficient

progress on their case plan services to allow the children to be placed with either of

them. ADoc. 61 and BDoc. 56.

       {¶9} On August 24, 2021, the agency filed motions for permanent custody

of G.P. and T.P. ADoc. 63 and BDoc. 58. The basis for the agency’s motions was

that 1) the children could not be placed with Faith or Spencer within a reasonable

time, 2) the children had been in the temporary custody of the agency for more than

twelve out of a consecutive twenty-two month period, and 3) the children were

abandoned. ADoc. 63 and BDoc. 58. On November 4, 2021, the trial court entered

a finding that the agency had “made reasonable efforts to finalize a permanency

plan” for the children. ADoc. 86 and BDoc. 79. A new GAL filed his report and

recommendation on November 10, 2021. ADoc. 87 and BDoc. 81. The GAL noted

that the children visited and had phone calls with James, while receiving phone calls

from Faith. ADoc. 87 and BDoc. 81. He noted that the children entered foster care

from relative placements on June 15, 2020. ADoc. 87 and BDoc. 81. The GAL

                                         -6-
Case Nos. 5-21-36 and 5-21-37


stated that he attempted to arrange a visit with Faith at the Ohio Reformatory for

Women, where she was currently incarcerated, but no visit had occurred at that time.

ADoc. 87 and BDoc. 81. Throughout the case plan, Faith had been incarcerated

multiple times. ADoc. 87 and BDoc. 81.             The GAL stated that James had

completed the mental health assessment, but did not follow the recommendations.

ADoc. 87 and BDoc. 81. The GAL noted that the children “have a great relationship

with their grandfather” and it would be in their best interest for them to continue the

relationship through visitation. ADoc. 87 and BDoc. 81. He reported that the foster

family invited James to the children’s soccer games and birthday parties. Finally,

the GAL recommended that the trial court grant the agency’s motion for permanent

custody, but order that James continue with visitation while Faith’s contact be

terminated. ADoc. 87 and BDoc. 81.

       {¶10} James filed new motions for legal custody on November 22, 2021.

ADoc. 91 and BDoc. 84. On November 30, 2021, Faith filed a motion to be

conveyed to the hearing. ADoc. 94 and BDoc. 87. The motion to convey was

denied. ADoc. 95 and BDoc. 82. On December 2, 2021, Teresa R. (“Teresa”), the

children’s maternal great-grandmother, filed motions for legal custody. ADoc. 96

and BDoc. 89.

       {¶11} On December 6 and 7, 2021, a hearing was held on the motions filed

by the agency, James, and Teresa. ADoc. 102 and BDoc. 95. At the beginning of

the hearing, Spencer indicated, through his attorney, that he agreed with the

                                          -7-
Case Nos. 5-21-36 and 5-21-37


Agency’s motion for permanent custody and stipulated such. Tr. 9. Counsel for

Faith objected to her not being allowed to attend the hearing in person, instead only

via audio. Tr. 14. The trial court overruled the objection. Tr. 14. Following the

hearing, the trial court granted the Agency’s motion for permanent custody. ADoc.

102 and BDoc. 95. Faith filed her notices of appeal on December 15, 2021 and

amended notices of appeal on December 21, 2021.4 ADoc. 105, 113 and BDoc. 98,

106. She raises four assignments of error on appeal.

                                       First Assignment of Error

           The Juvenile Court’s Decision is Against the Manifest Weight of
           the Evidence as the Agency Did Not Prove By Clear and
           Convincing Evidence That it Should Be Granted Permanent
           Custody of the Children.

                                      Second Assignment of Error

           The Juvenile Court Abused its Discretion in Finding That
           Permanent Custody to the Agency Was in the Minor Children’s
           Best Interest.

                                      Third Assignment of Error

           Denial of Mother-Appellant’s Motion to Appear in Person
           Violated Her Right to Due Process Under the US and Ohio
           Constitutions.

                                      Fourth Assignment of Error

           The State Did Not Make Reasonable Efforts To Facilitate a
           Relative Placement For the Children.




4
    Spencer did not file a notice of appeal.

                                                  -8-
Case Nos. 5-21-36 and 5-21-37


                   Granting of Agency’s Motion for Permanent Custody

       {¶12} In her first and second assignments of error Faith argues that the trial

court erred by granting permanent custody of T.P. and G.P. to the agency.

Specifically, Faith argues under her first assignment of error that the trial court’s

decision granting permanent custody of T.P. and G.P. to the agency is against the

manifest weight of the evidence. Faith then argues in the second assignment of error

that the trial court’s decision was not in the best interest of the children.

       {¶13} The right to parent one's own child is a basic and essential civil right.

In re Murray, 52 Ohio St.3d 155, 556 N.E.2d 1169 (1990). “Parents have a

‘fundamental liberty interest’ in the care, custody, and management of their

children.” In re Leveck, 3d Dist. No. 5–02–52, 5–02–53, 5–02–54, 2003–Ohio–

1269, ¶ 6.      These rights may be terminated, however, under appropriate

circumstances and when all due process safeguards have been followed. Id. When

considering a motion to terminate parental rights, the trial court must comply with

the statutory requirements set forth in R.C. 2151.414. These requirements include,

in pertinent part, as follows.

       (B)(1) Except as provided in division (B)(2) of this section, the
       court may grant permanent custody of a child to a movant if the
       court determines at the hearing held pursuant to division (A) of
       this section, by clear and convincing evidence, that it is in the best
       interest of the child to grant permanent custody of the child to the
       agency that filed the motion for permanent custody and that any
       of the following apply:



                                           -9-
Case Nos. 5-21-36 and 5-21-37


      (a) The child is not abandoned or orphaned, has not been in the
      temporary custody of one or more public children services
      agencies or private child placing agencies for twelve or more
      months of a consecutive twenty-two-month period, * * * and the
      child cannot be placed with either of the child’s parents within a
      reasonable time or should not be placed with the child’s parents.

      ***

      (d) The child has been in the temporary custody of one or more
      public children services agencies or private child placing agencies
      for twelve or more months of a consecutive twenty-two-month
      period * * *.

      ***

      For the purposes of division (B)(1) of this section, a child shall be
      considered to have entered the temporary custody of an agency
      on the earlier of the date the child is adjudicated pursuant to [R.C.
      2151.28] or the date that is sixty days after the removal of the child
      from the home.

      ***

      (C) In making the determination required by this section * * *, a
      court shall not consider the effect the granting of permanent
      custody to the agency would have upon any parent of the child. A
      written report of the guardian ad litem of the child shall be
      submitted to the court prior to or at the time of the hearing held
      pursuant to division (A) of this section * * * but shall not be
      submitted under oath.

      If the court grants permanent custody of a child to a movant
      under this division, the court, upon the request of any party, shall
      file a written opinion setting forth its findings of fact and
      conclusions of law in relation to the proceeding. The court shall
      not deny an agency’s motion for permanent custody solely
      because the agency failed to implement any particular aspect of
      the child’s case plan.



                                      -10-
Case Nos. 5-21-36 and 5-21-37


R.C. 2151.414.    A court’s decision to terminate parental rights will not be

overturned as against the manifest weight of the evidence if the record contains

competent, credible evidence by which a court can determine by clear and

convincing evidence that the essential statutory elements for a termination of

parental rights have been established. In re S.L., 3d Dist. Shelby Nos. 17-17-17,

17-17-18, 17-17-19, 2018-Ohio-900, ¶ 24.

       {¶14} The determination whether to grant a motion for permanent custody

requires a two-step approach. In re L.W., 3d Dist. Marion Nos. 9-16-55, 9-16-56,

2017-Ohio-4352, ¶ 5. The first step is to determine whether any of the factors set

forth in R.C. 2151.414(B)(1) apply. Id. If one of those circumstances applies, then

the trial court must consider whether granting the motion is in the best interest of

the child by considering the factors set forth in R.C. 2151.414(D). Id.

       {¶15} A review of the record in this case shows that the children were

removed from the home on March 3, 2020, and placed with family members. Tr.

93. On June 17, 2020, the children were moved to a foster placement. Tr. 97. The

children remained in foster care from that time forward. Tr. 97. The Agency filed

its motion for permanent custody on August 24, 2021. Thus, the children spent

more than 12 months out of the preceding 22 months in the custody of the Agency.

This meets the requirement of R.C. 2151.414(B)(1)(d).

       {¶16} “Once a trial court has determined that one of the enumerated

provisions in R.C. 2151.414(B)(1) applies, it then must determine by clear and

                                        -11-
Case Nos. 5-21-36 and 5-21-37


convincing evidence whether granting the agency permanent custody of the child is

in the child's best interest.” In re A.N., 3d Dist. Marion No. 9-19-79, 2020-Ohio-

3322, ¶ 5.

        (D)(1) In determining the best interest of a child at a hearing held
       pursuant to division (A) of this section * * * the court shall
       consider all relevant factors, including, but not limited to, the
       following.

       (a) The interaction and interrelationship of the child with the
       child’s parents, siblings, relatives, foster caregivers and out-of-
       home providers, and any other person who may significantly
       affect the child;

       (b) The wishes of the child, as expressed directly by the child or
       through the child’s guardian ad litem, with due regard for the
       maturity of the child;

       (c) The custodial history of the child, including whether the child
       has been in the temporary custody of one or more public children
       services agencies * * * for twelve or more months of a consecutive
       twenty-two month period * * *.

       (d) The child’s need for a legally secure permanent placement and
       whether that type of placement can be achieved without a grant
       of permanent custody to the agency.

       (e) Whether any of the factors in divisions (E)(7) to (11) of this
       section apply in relation to the parents and child.


R.C. 2151.414. A trial court must either specifically address each of the required

factors or otherwise provide some affirmative indication that it considered the listed

factors. A.N. supra.




                                        -12-
Case Nos. 5-21-36 and 5-21-37


       {¶17} Here, the trial court specifically addressed the statutory factors. As to

the first factor, the interactions and interrelationships of the children, the trial court

found that the children had been out of the home since March 2, 2020 and had been

moved multiple times through no fault of their own. ADoc. 102 and BDoc. 95. The

trial court noted that both of the children were thriving in the current placement.

ADoc. 102 and BDoc. 95. The trial court noted that the children were bonded to

Faith, James, and Teresa as well as the foster family. ADoc. 102 and BDoc. 95.

Because of this, the trial court found that this factor supported both granting and

denying the motion for permanent custody.

       {¶18} The second factor is the wishes of the child, expressed either directly

or through the GAL. The GAL testified that T.P. indicated she wanted to live with

the foster family. ADoc. 102. G.P. told the GAL that she wanted to live with the

foster family. BDoc. 95. However, the trial court noted that the foster mother

testified that G.P. had told her that G.P. wished to live with James. BDoc. 95. The

trial court concluded that this factor weighed in favor of granting permanent custody

to the agency. ADoc. 102 and BDoc. 95.

       {¶19} The third factor addresses the custodial history of the children and

whether they have been in the Agency’s custody for at least 12 out of a consecutive

22 month period. As noted above, the children had been in the temporary custody

of the Agency for more than 12 out of a consecutive 22 month period prior to the

filing of the motion for permanent custody. The trial court determined that this

                                          -13-
Case Nos. 5-21-36 and 5-21-37


factor weighed in favor of granting the Agency’s motion for permanent custody.

ADoc. 102 and BDoc. 95.

       {¶20} The fourth factor addresses the children’s need for legally secure and

permanent placements and how this could be achieved. The trial court noted that

Karmen Lauth (“Lauth”), the case plan supervisor, testified that the children were

in need of a legally secure and permanent placement and that the placement could

not be achieved without terminating the parental rights of Faith and Spencer. ADoc.

102 and BDoc. 95. The trial court agreed with the determination and found that

Faith was not in a position to care for the children. ADoc. 102 and BDoc. 95. The

trial court then determined that termination of Faith’s parental rights was in the best

interests of the children. ADoc. 102 and BDoc. 95.

       {¶21} A review of the record shows that all of the findings of the trial court

were supported by the record. Keshia Olague testified that she reviewed the

visitations and noted that the children appeared bonded with James and Teresa.

Tammy Alvarado (“Alvarado”) testified that as the case worker, she had no issues

with either Faith’s or James’ visits with the children as they went well. Tr. 111-12.

Lauth testified that the children were attached to Faith. Tr. 149. The foster mother

testified that the children get very excited about visiting with Faith, James, and

Teresa. Tr. 200-202. The children come out of the visits happy and they look

forward to seeing them. Tr. 200-202. She specifically noted that the interactions

with James and Teresa are very important to both children. Tr. 214. The GAL

                                         -14-
Case Nos. 5-21-36 and 5-21-37


testified that the children have a great relationship with James and he recommended

the relationship continue even after parental rights were terminated. Tr. 200-21.

This testimony supports the trial court’s conclusions about the interrelationship.

       {¶22} Additionally, there was testimony about the other factors as well. The

GAL specifically testified as to what the children had indicated was their preference

for where they lived. Tr. 218. The foster mother testified that GP had said she

wanted to live with James. Tr. 213. Lauth testified about the children’s need for a

permanent placement. Tr. 159-161. The custodial history of the children was set

forth in the record for the trial court to review. Given the evidence before it, the

trial court could determine that the evidence clearly and convincingly showed that

the granting of the motion for permanent custody was in the children’s bests

interests.

       {¶23} As there was clear and convincing evidence that one of the factors

under R.C. 2151.414(B)(1) was present, the trial court did not err in finding such.

Additionally, there was clear and convincing evidence that the granting of the

Agency’s motion for permanent custody was in the best interest of the children. The

first and second assignments of error are overruled.

                           Right to Appear at the Hearing

       {¶24} In the third assignment of error, Faith claims that the trial court erred

in denying her request to be transported to the hearing from prison. Generally,

parents of a child have a constitutionally protected right to be present at a permanent

                                         -15-
Case Nos. 5-21-36 and 5-21-37


custody hearing, but this right is not absolute if the parent is incarcerated. In re

A.W., 3d Dist. Defiance Nos. 4-16-23, 4-16-24, and 4-16-25, 2017-Ohio-1486, ¶ 15.

“[T]he failure to transport a parent from prison to a permanent custody hearing does

not violate a parent’s due process rights when: 1) the parent is represented at the

hearing by counsel; 2) a full record of the hearing is made; and 3) any testimony

that the parent wishes to present is able to be presented by deposition or by other

means.” Id. The decision whether to transport an incarcerated parent to the

permanent custody hearing is left to the discretion of the trial court. Id. at ¶ 16.

       {¶25} Here, Faith was incarcerated at the time of the hearing and filed a

motion to be transported to the hearing. The trial court denied the motion, so she

was not physically present at the hearing. However, she was represented by counsel

during the hearing, a full record of the hearing was made, and she was offered the

opportunity to present testimony. Additionally, while Faith was not physically

present for the hearing, she was able to participate electronically for most of the

hearing by phone and by zoom. Her counsel cross-examined all of the witnesses

and was offered the opportunity to present testimony. When the trial court asked

Faith’s counsel if he intended to call any witnesses, counsel responded “I did not.”

Tr. 225. Given that Faith was able to participate electronically in the majority of

the hearing, was represented by counsel, chose not to testify when given the

opportunity, and a full record of the hearing was made, her due process rights were



                                         -16-
Case Nos. 5-21-36 and 5-21-37


not violated. As such, the trial court did not abuse its discretion in denying Faith’s

motion to transport her to the hearing. The third assignment of error is overruled.

                                        Relative Placement

        {¶26} In her final assignment of error, Faith claims that the Agency failed to

make reasonable efforts to place the children with a relative. Faith argues that if the

trial court determined that the children could not be placed in her legal custody, the

trial court should have awarded legal custody of the children to James.5 In support

of her argument, Faith refers to R.C. 2151.412(H)(2), which states that if the parents

cannot care for a child, the case plan should place the child in the legal custody of

the child’s extended family. However, the language of this statute is precatory, not

mandatory as is shown by the use of the word “should” instead of “shall”. In re

M.O., 4th Dist. Ross No. 10CA3189, 2011-Ohio-2011, ¶ 15.

        [T]his statute does not command the juvenile court to act in a
        specific manner. Instead, it sets out general, discretionary
        priorities to guide the court. So while the guidelines may be
        helpful to the juvenile court, it is not obligated to follow them.
        Therefore, the juvenile court's judgment is not in error simply
        because the court chose not to follow one of these suggested
        guidelines.

In re Halstead, 7th Dist. Columbiana No. 04 CO 37, 2005 -Ohio- 403, ¶ 39

(discussing prior version of the statute with almost identical language). “Moreover,

this legislation is relevant to case planning efforts during the temporary placement



5
 Teresa also filed a motion for legal custody, but scant evidence was presented on her motion at trial and
Faith does not present any arguments on that motion, so we will focus on James’ motion for legal custody.

                                                  -17-
Case Nos. 5-21-36 and 5-21-37


of a child in the midst of a custodial proceeding as opposed to a determination on

the best interests of that child at the conclusion of a permanent custody proceeding.”

In re J.A., 9th Dist. Summit No. 24134, 2008-Ohio-3635, ¶ 26.

       {¶27} The evidence in this case does show that James and the children were

very bonded with each other. The GAL even recommended that it would be in the

best interest of the children to continue contact with their grandfather. By all

accounts, James was a wonderful grandfather whose interaction with the children

was very positive. There is also no dispute that his home was appropriate for the

children as his home study was approved. However, there was evidence that James

was required to complete certain requirements by the court. These included 1)

obtaining a drug abuse/mental health assessment and following through with all

recommendations and 2) completing a CRAFT class so he would know how to

protect the children from the parents when they were under the influence of drugs.

James took two assessments in early 2020, but refused to follow up on the

recommendations because he disagreed with them.           He did complete a third

assessment, but not until just before the court date. The record does not show what

the requirements of that assessment were. James had not been able to complete the

CRAFT class, though he claimed it was because of staffing and no evidence was

presented that contradicted this. Additionally, James had one drug screen returned

positive for marijuana and he admitted that he had used it on one occasion. The

evidence in this case is such that the trial court could conclude, by clear and

                                        -18-
Case Nos. 5-21-36 and 5-21-37


convincing evidence that permanent custody was in the children’s best interests. As

such, the trial court did not err in denying the motions for legal custody filed by

James and the fourth assignment of error is overruled.

       {¶28} Having found no prejudicial error in the particulars assigned and

argued, the judgments of the Hancock County Court of Common Pleas, Juvenile

Division, is affirmed.

                                                             Judgments Affirmed

ZIMMERMAN, P.J. and SHAW, J., concur.

/hls




                                       -19-